
	

113 HR 2497 IH: Casa Grande Ruins National Monument Boundary Modification Act of 2013
U.S. House of Representatives
2013-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2497
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2013
			Mrs. Kirkpatrick (for
			 herself, Mr. Gosar,
			 Mr. Pastor of Arizona, and
			 Mr. Grijalva) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To modify the boundary of the Casa Grande Ruins National
		  Monument, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Casa Grande Ruins National Monument
			 Boundary Modification Act of 2013.
		2.FindingsCongress finds the following:
			(1)Casa Grande Ruin
			 Reservation was set aside on March 2, 1889, proclaimed as the Nation's first
			 archeological preserve on June 22, 1892, and redesignated as Casa Grande Ruins
			 National Monument on August 3, 1918.
			(2)Casa Grande Ruins
			 National Monument protects one of the finest architectural examples of 13th
			 Century Hohokam culture in the American Southwest known to early Spanish
			 explorers as the Great House.
			(3)Casa Grande is
			 only part of the story of this ancient town that may have covered 2 square
			 miles.
			(4)Recent surveys and
			 research have determined that the area of the Great House and the village
			 surrounding it extends beyond the current monument boundary.
			3.DefinitionsIn this Act:
			(1)MapThe
			 term map means the map entitled Proposed Casa Grande Ruins
			 Boundary Modification, numbered 303/100,934, and dated January
			 2010.
			(2)MonumentThe
			 term Monument means the Casa Grande Ruins National Monument in the
			 State of Arizona.
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(4)StateThe
			 term State means the State of Arizona.
			4.Acquisition and
			 transfer of administrative jurisdiction of lands
			(a)Acquisition of
			 landsThe Secretary is
			 authorized to acquire by donation, exchange, or purchase with donated or
			 appropriate funds from willing owners only, the private or State lands or
			 interests in lands generally depicted on the map, to be administered as part of
			 the Monument.
			(b)Transfer of
			 administrative jurisdiction to the NPSThe following Federal lands as generally
			 depicted on the map are hereby withdrawn from all forms of entry,
			 appropriation, and disposal under the public land laws; location, entry, and
			 patent under the mining laws; and operation of the mineral leasing and
			 geothermal leasing laws and mineral materials laws, and administrative
			 jurisdiction of such Federal lands is hereby transferred to the National Park
			 Service to be administered as part of the Monument:
				(1)The approximately
			 3.8 acres of Federal land administered by the Bureau of Land Management.
				(2)The approximately 7.41 acres of Federal
			 land of administered by the Bureau of Indian Affairs.
				(c)Transfer of
			 administrative jurisdiction to BIAAdministrative jurisdiction of
			 the approximately 3.5 acres of Federal land administered by the National Park
			 Service as generally depicted on the map as Lands to be Transferred to
			 BIA are hereby transferred to the Bureau of Indian Affairs for the
			 purposes of the San Carlos Irrigation Project.
			(d)AdministrationUpon acquisition or transfer of the lands
			 identified in subsections (a) and (b), the Secretary shall administer those
			 lands as part of the Monument in accordance with the laws generally applicable
			 to units of the National Park System, including—
				(1)the National Park
			 Service Organic Act (16 U.S.C. 1 et seq.); and
				(2)the Act of August
			 21, 1935 (16 U.S.C. 461 et seq.).
				(e)Boundary and map
			 update
				(1)TransfersUpon
			 completion of the transfers pursuant to subsection (b), the Secretary shall
			 modify the boundary of the Monument accordingly, and shall update the map to
			 reflect such transfers.
				(2)AcquisitionsUpon
			 completion of any of the acquisitions pursuant to subsection (a), the Secretary
			 shall modify the boundary of the Monument accordingly, and shall update the map
			 to reflect such acquisitions.
				(f)Map on
			 fileThe map shall be on file and available for inspection in the
			 appropriate offices of the National Park Service, U.S. Department of the
			 Interior.
			(g)CompensationAs
			 consideration for the acquisition of State and private lands or interests in
			 lands, unless such lands and interests in lands are donated, the Secretary
			 shall—
				(1)pay fair market
			 value for such lands; or
				(2)convey to the
			 State of Arizona and private land owners, as the case may be, Federal lands,
			 interest in Federal land, or any other Federal asset of equal value located in
			 the State of Arizona.
				5.Administration of
			 State trust landsThe
			 Secretary may enter into an agreement with the State to provide for cooperative
			 management of the approximately 200 acres of State trust lands generally
			 depicted on the map.
		
